Citation Nr: 1535922	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as due to undiagnosed illness or a service-connected disability.

2.  Entitlement to service connection for a disability manifested by low back pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for vertigo and a lumbosacral spine condition.

The Veteran notified the Board in March 2009 that she did not want a Board hearing.

The Veteran also appealed the issue of an initial compensable rating for service-connected migraines.  The Board granted an initial rating of 30 percent for migraines in an August 2012 decision.  As such, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The August 2012 Board decision also recharacterized the claimed disabilities from vertigo to a disability manifested by dizziness (to include as due to undiagnosed illness or a service-connected disability), and from lumbosacral spine condition to a disability manifested by low back pain (to include as due to undiagnosed illness), due to the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Board remanded this case in August 2012 to, in part, schedule the Veteran for an examination to determine the nature and etiology of any disability manifested by dizziness and any disability manifested by low back pain.  The examiner was instructed to indicate for any disability manifested by dizziness whether it was at least as likely as not that the disability was caused or aggravated by any service-connected disabilities.  If the examiner could not attribute the Veteran's complaints of dizziness and/or low back pain to any known clinical diagnosis, the examiner was instructed to opine on whether such symptomology represented an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.

The Veteran was scheduled for a VA examination in October 2012, but she failed to appear.

In September 2014, the Board remanded the case again with instructions to reschedule the Veteran for a VA examination because it was unclear whether she was notified of the October 2012 examination.  The Board explained that the claims file contains only a letter dated in September 2012 stating that the Veteran would soon be notified of the date, time, and place of the examination.  There is no copy in the claims file of a scheduling letter.  The presumption of regularly that attaches to the mailing of examination scheduling letters does not apply when a copy of the letter is unavailable.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  The Board decision, mailed to an address in Colorado was returned as undeliverable.  The decision was resent in October 2014 to an address in Montana.  

A letter dated October 2014 indicates that the Appeals Management Center (AMC) attempted to contact the Veteran via telephone to schedule her for a VA examination.  The letter indicated that the Veteran's answering service stated that she was not accepting messages at that time and the AMC requested she contact them to schedule the examination.  The claims file contains a record stating that the Veteran failed to report to an examination scheduled for October 29, 2014; however, there is no report of contact from the Veteran indicating she participated in scheduling the examination and again there is no copy of the scheduling letter.  As such, it is unclear whether the Veteran was ever notified of the time, date, or location of the examination.  

Significantly, a January 2015 a Supplemental Statement of the Case (SSOC) sent to the same address in Montana as the AMC's letter was returned as undeliverable, so it is unclear whether VA has the Veteran's most current address. 

Furthermore, it is unclear whether the Veteran was apprised of the consequences of failing to report to an examination.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations. The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. The Veteran is advised that failure to report for any scheduled examination without good cause may result in the denial of a claim. 38 C.F.R. § 3.655.

In light of the above, the Board finds that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by telephone or otherwise to confirm her current address.  Inform her that it is her obligation to keep VA (the facilities where she gets treatment as well as the RO with jurisdiction over her claims) informed of any address changes and that it is important that she do so to avoid further delay of her claims.  Then, update the Veteran's address in VACOLS and all other databases containing such information.  

2.  Schedule the Veteran for a VA examination to determine the existence and etiology of any current disability manifesting as dizziness and/or low back pain. 

The Veteran should be notified via letter of the date, time, and place of the examination.  A copy of this scheduling letter should be associated with the claims file.  

The examiner should review the claims file and should note that review in the report. 

The examiner should then answer the following:

a) Identify by diagnosis all disabilities manifested by dizziness and/or low back pain since the Veteran's separation from service in November 2006.  

b) For each identified disability, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service. 

c) Whether it is at least as likely as not (50 percent probability or more) that any eye disability is caused by or aggravated by any service-connected disability.

The Veteran is currently service connected for migraines, PTSD with major depressive disorder, trapezius muscle strain affecting the thoracic area musculature, and tinnitus. 

d) If no diagnosis is made with respect to dizziness and/or low back pain, the examiner should opine as to whether it is at least as likely as not that the symptom(s) represent an undiagnosed illness manifested to a degree of at least 10 percent.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




